ORDER

PER CURIAM.
In this condemnation action, owner appeals arguing the trial court erred in giving a withdrawal instruction requiring the jury to disregard portions of testimony by owner’s expert witness. Owner also appeals the admission into evidence of a lease on Parcel One. Finally, owner contends the jury’s verdict was against the weight of the evidence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*234The judgment of the trial court is affirmed in accordance with Rule 84.16(b).